DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 recites “a smart device identifier”.  Claim 1 later recites simply “the identifier”.  Examiner suggests amending the claims to recite “the smart device identifier” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claims 1-3: Claim 1 recites “associate the transaction code to the user”.  However, claim 1 previously recited a first transaction code and a second transaction code.  Therefore, it is unclear whether the first transaction code or the second transaction code is associated to the user.  For purposes of examination, it will be interpreted to mean the first transaction code is associated with the user.  Claims 2-3 are rejected by reason of their dependency from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-3 are directed towards a machine.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of authenticating a user by comparing various data to perform a transaction.  In particular, the claim recites receiving various data, such as a first transaction code, a second transaction code, a smart device identifier, payment card information, and one image.  Using this received data, the claim analyzes the smart device identifier to determine an entity associated with the smart device and whether the entity is the user.  The claim then analyzes the payment card information to determine whether the user is the owner of the payment card and associates a transaction code to the user.  The system then analyzes the image determine whether it is associated with the user, the payment card, or the smart device.  Upon making the determination, the system sends an authentication code to the smart device and the merchant.  In other words, the claim recites both Mental Processes as well as Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
a server, the server configured to: 
receive a first transaction code from a smart device, the first transaction code corresponding to at least one pending transaction between a user and a merchant; 
receive a second transaction code from the merchant, the second transaction code corresponding to the at least one pending transaction between the user and the merchant; 
receive a smart device identifier, the identifier identifying the smart device, wherein the identifier corresponding to the user, a payment card, or both the user and the payment card; 
receive payment card information, including information corresponding to an owner of the payment card; 
receive at least one image, the at least one image corresponding to the payment card, the user, or both the payment card and the user; 
analyze the identifier to determine an entity associated with the smart device; 
determine whether the entity is the user; 
analyze the payment card information to determine whether the user is the owner of the payment card; 
associate the transaction code to the user; 
analyze the at least one image to determine whether the image is associated with the user, the payment card, the smart device, or any combination of the user, the payment card and the smart device; 
upon determining an association between the image and the user, and between the image and the smart device or the smart device and the user, send an authentication code to the smart device and to the merchant.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional element of the server is simply being used to apply the abstract ideas using a computer.  Further, the various receiving operations are insignificant extra-solution activities as they are data gathering operations.  See MPEP 2106.05(g).  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional element of the server is simply being used to apply the abstract ideas using a computer.  Further, the receiving operations are well-understood, routine, and conventional activity as they recite receiving data over a network.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-3: Claims 2-3 have also been analyzed for subject matter eligibility.  However, the subject matter of these claims also fail to recite patent eligible subject matter for the following reasons:
Claim 2 recites that the images is that of a hologram.  However, that the image is of a hologram fails to recite a practical application or significantly more than the abstract ideas as the recited functions remain the same.
Claim 3 recites that the smart device includes a camera.  However, the smart device is not a part of the claimed system; only the server is part of the claimed system.  Therefore, the components of the smart device fail to affect the analysis.  Further, even if the smart device were positively claimed, the smart device including a camera for obtaining an image would only link the abstract ideas to a particular technological context.  Therefore, it would fail to recite a practical application or significantly more than the abstract ideas.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0278155 to Faith in view of U.S. Patent Pub. No. 2005/0177507 to Bandych et al., U.S. Patent Pub. No. 2011/0196791 to Dominguez, and U.S. Patent Pub. No. 2004/0199469 to Barillova et al.
Per Claim 1: Faith discloses:
A system for authenticating a transaction, comprising: a server, the server configured to: (see Faith at ¶ 40: In some embodiments, identification and authentication server 212 may receive the payment device and transaction details in the payment authorization request message from payment processing network computer 208 and request additional details from user 202 via payment processing network computer 208.)
receive a smart device identifier, the identifier identifying the smart device, wherein the identifier corresponding to the user, a payment card, or both the user and the payment card; (see Faith at ¶ 98: In this embodiment, the user's mobile device 214 captures an image/video/audio of the user and sends that information along with a device ID of the mobile device, e.g., a serial number, IMEI number, etc. to the identification and authentication server computer 820.)
receive payment card information, including information corresponding to an owner of the payment card; (see Faith at ¶ 40: In some embodiments, identification and authentication server 212 may receive the payment device and transaction details in the payment authorization request message from payment processing network computer 208 and request additional details from user 202 via payment processing network computer 208.  See also ¶ 37: A “payment authorization request message” may be a message that includes an issuer account identifier. The issuer account identifier may be a payment card account identifier associated with a payment card.)
receive at least one image, the at least one image corresponding to the payment card, the user, or both the payment card and the user; (see Faith at ¶ 98: In this embodiment, the user's mobile device 214 captures an image/video/audio of the user and sends that information along with a device ID of the mobile device, e.g., a serial number, IMEI number, etc. to the identification and authentication server computer 820.)
analyze the identifier to determine an entity associated with the smart device; (see Faith at ¶ 98: Thereafter when the user used his mobile device 214 to conduct a transaction using the coupon (e.g., using NFC technology), the merchant system where the transaction occurs can send the device ID of the mobile device 214, an image/video/audio of the user captured at the merchant site, payment device details, among other things, to the identification and authentication server computer 820. The identification and authentication server computer 820 can compare the received information to the stored information to determine the identity and authenticate the user.) 
determine whether the entity is the user; (see Faith at ¶ 98: Thereafter when the user used his mobile device 214 to conduct a transaction using the coupon (e.g., using NFC technology), the merchant system where the transaction occurs can send the device ID of the mobile device 214, an image/video/audio of the user captured at the merchant site, payment device details, among other things, to the identification and authentication server computer 820. The identification and authentication server computer 820 can compare the received information to the stored information to determine the identity and authenticate the user.)
analyze the at least one image to determine whether the image is associated with the user, the payment card, the smart device, or any combination of the user, the payment card and the smart device; (see Faith at ¶ 101: The identification and authentication server computer 820 may verify that the user appearing the audio/video/image received from the merchant system is the same user to whom the coupon 814 was issued (Step 1012), e.g., using any one of the techniques described above. For example, the identification and authentication server computer 820 may compare the device ID and the audio/video/image of the user received in step 1002 to the device ID and the audio/video/image of the user received in step 1010 using any of the image/face recognition and/or accelerometer comparison techniques discussed above. 
upon determining an association between the image and the user, and between the image and the smart device or the smart device and the user, send an authentication code [[to the smart device]] and to the merchant. (see Faith at ¶ 80: Thereafter the payment processing network computer 208 may also communicate any approval/denial messages from issuer computer 210 to access device 204.)
However, Faith fails to disclose, but Bandych, an analogous art of authenticating transactions, discloses:
receive a first transaction code from a smart device, the first transaction code corresponding to at least one pending transaction between a user and a merchant; (see Bandych at ¶ 65: Both buying companies 11 and selling companies 13 provide their purchase order data, receipt data, and invoice data to the interactive platform 15, where the data is managed, discrepancies resolved, payments provided for, and records kept.)
receive a second transaction code from the merchant, the second transaction code corresponding to the at least one pending transaction between the user and the merchant; (see Bandych at ¶ 65: Both buying companies 11 and selling companies 13 provide their purchase order data, receipt data, and invoice data to the interactive platform 15, where the data is managed, discrepancies resolved, payments provided for, and records kept.)
associate the transaction code to the user; (see Bandych at ¶ 78: For purchase order documents 12, 18, header table 42 data may include a purchase order number, a client number or other identification, a vendor number or other identification, a buyer number or other identification, a purchase order date, and/or an order date.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faith so that purchase order information is received from both the buyer and the seller using the techniques disclosed in Bandych.  One of ordinary skill in the art would have been motivated to do so to more efficiently reconcile invoices and purchase orders received from buyers and sellers.
However, the combination of Faith and Bandych fails to disclose, but Dominguez, an analogous art of fraud reduction, discloses:
analyze the payment card information to determine whether the user is the owner of the payment card; (see Dominguez at ¶ 27: Typically, an electronic transaction is authorized if the consumer conducting the transaction is properly authenticated (i.e., their identity and their valid use of an account is verified) and has sufficient funds or credit to conduct the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faith so that it analyzes the payment card information to determine whether the user is authorized to use the payment card using the techniques disclosed in Dominguez.  One of ordinary skill in the art would have been motivated to do so to reduce fraudulent transactions.
However, the combination of Faith, Bandych, and Dominguez fails to disclose, but Barillova, an analogous art of transaction notifications, discloses transmitting an authentication code to a buyer after authentication (see Barillova at ¶ 40: In a transmission step, the transaction data including the private code is transferred from the merchant's server to the CIC for the private code verification. Upon a successful verification, the CIC in a payment step, constructs a transaction draft given the customer and merchant financial accounts, the transaction amount, and the associated transaction information, and forwards the transaction information to an external computer system such as one operated by VISA International, where the authorization and money transfer occurs. In a presentation step, any combination of success or failure of any of the above-mentioned steps is presented to the customer and/or merchant.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faith so that the customer also receives notification of completion of a transaction using the techniques disclosed in Barillova.  One of ordinary skill in the art would have been motivated to do so to notify both parties of the result of the transaction.

Per Claim 3: The combination of Faith, Bandych, Dominguez, and Barillova discloses the subject matter of claim 1, from which claim 3 depends.  Faith further discloses:
wherein the smart device includes a camera for obtaining the image. (Examiner’s Note: this claim element has been considered and determined to be outside the scope of the claim as it relates to the smart device, which is not a positively recited element of the claim.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Faith at ¶ 49: Audio/video capture device 234 may include a camera, a microphone, etc. that is configured to capture audio, video, or still image of a user who is conducting a transaction using access device 204.)

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faith, Bandych, Dominguez, and Barillova as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2014/0052636 to Mattes.
Per Claim 2: The combination of Faith, Bandych, Dominguez, and Barillova discloses the subject matter of claim 1, from which claim 2 depends.  However, the combination of Faith, Bandych, Dominguez, and Barillova fails to disclose, but Mattes, an analogous art of validating credit cards, discloses:
wherein the image is a photograph of a hologram. (see Mattes at ¶ 29: For example, without limitation, the assessed characteristics include at least one of variations of shadows, surface reflectivity, holograms, security features, color gradients, aspect ratios, thickness measurements, and/or length measurements obtainable from the video images.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattes so that the image validation is that of a hologram as disclosed in Mattes.  One of ordinary skill in the art would have been motivated to do so as the claimed invention is a result of a substitution of one type of data, i.e., hologram image data, for another type of data, i.e., user image data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2011/0270694 discloses a  method including sending a device ID and financial information associated with a user of a device to a transaction device in response to receiving a transaction request from the transaction device, configuring an image capture device to capture an image of the user and send the image of the user to the transaction device, and configuring the transaction device to authenticate the financial information with the image of the user.
U.S. Patent Pub. No. 2016/0019538 discloses a computer-implemented electronic commerce transaction method. The computer receives original image data from a user device, associates a security token with the user, embeds the security token into the original image data to generate modified image data, and provides the modified image data to the user device. To authorize a financial transaction that uses personal data of the user, the computer subsequently receives the modified image data from the user device, extracts the security token from the modified image data, and validates the user and/or the user device.
U.S. Patent Pub. No. 2010/0312703 discloses a  system, apparatus, and method includes infrastructure and processes to enable a consumer to register their mobile phone number and associate that number with a payment account. After registration, the consumer may use their mobile phone to initiate or perform one or more stages of a payment transaction. The payment transaction is recognized as being initiated or performed by a mobile phone, and in response a server may authenticate the transaction based on the mobile phone number and a previous registration and authentication process. In other embodiments, the server may recognize the payment transaction as being initiated or performed by a mobile phone, and in response contact the consumer using the mobile phone to request confirmation of the consumer's desire to perform the transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685